___________

                                    No. 95-3972
                                    ___________

Danny D. Goodroad,                      *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Lynn Delano, Commissioner of            *   District of Minnesota.
Corrections; Les Hawkey,                *
Minnehaha County Sheriff;               *         [UNPUBLISHED]
Hubert H. Humphrey, III,                *
Minnesota Attorney General,             *
                                        *
              Appellees.                *


                                    ___________

                     Submitted:     October 25, 1996

                           Filed:   November 29, 1996
                                    ___________

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                    ___________

PER CURIAM.


     The District Court1 dismissed Danny D. Goodroad's 28 U.S.C. § 2254
petition, on the ground that Goodroad was not "in custody" within the
meaning of § 2254 at the time he filed his petition.     Goodroad appeals the
dismissal order.


     Having considered the case, we conclude that the District Court's
dismissal of Goodroad's petition for lack of subject matter jurisdiction
was correct.    No error of law appears, and an opinion




     1
     The Honorable Michael J. Davis, United States District Judge
for the District of Minnesota, adopting the report and
recommendation of the Honorable John M. Mason, United States
Magistrate Judge for the District of Minnesota.
by this Court would add nothing new to the existing body of law on the "in
custody" requirement.   Accordingly, we affirm the order of the District
Court without further discussion.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-